Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
This office action is responsive to the Amendment, Remarks and Substitute Specification filed 23 September 2020. Claims 1-17 remain pending and presently under consideration in this application.
Response to Amendment
The rejection of claims 1 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 

Response to Arguments
Applicant’s arguments, filed 23 September 2020, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over Kobayashi et al. (WO 2011155623), as set forth in the previous office action on the merits, have been fully considered and are persuasive.  The aforementioned rejection is hereby withdrawn. 

Specification
While some of the portions of the specification referred to in the comments accompanying the previous office action on the merits of 21 June 2020, are clean and clear in the substitute specification filed 23 September 2020, unfortunately, the subscript substituent designations in other sections, such as those referenced below (from page 198), are still indistinguishable: 
    PNG
    media_image1.png
    264
    807
    media_image1.png
    Greyscale
EXAMINER NOTE: as mentioned during a telephone conversation with applicants’ representative, Sandra Katz, on 27 January 2021, as was the case in the previous office action on the merits, the aforementioned example is for illustrative purposes only,  and not intended in any way to be an exhaustive list of all the structural formulae requiring clarification. Applicants’ representative is encouraged to carefully review the entire specification for formulae requiring similar cleaner/cleaner copies of subscript designations, as well as structural formulae comprising clean and clear double and triple bond designations. For instance, the Examiner also noted that some of the superscripts in the structural formulae on page 17 herein the specification, as well as the terminal alkenyl groups in the structural formulae of some of compounds on pages 85-97 herein the specification are indistinguishable. 

A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the number and nature of the amendments render it difficult to consider the application for printing and copying (37 CFR 1.125).
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject 

Allowable Subject Matter
Claims 1-17 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the number and nature of the amendments render it difficult to consider the application for printing and copying (37 CFR 1.125).

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722